DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 30-32 and 34-49 as filed on 10/12/2021 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 and 34-49 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0231183 (Peterson et al) and US 2012/0276581 (Arav).
The cited US 2015/0231183 (Peterson et al) discloses a method of lyophilizing a tissue sample, wherein the method comprises following active steps (see entre document including par. 01414 with table 1/protocol G): 
a) obtaining a tissue sample or a microvascular tissue sample that is adipose, skin, bone, umbilical cord tissue or placental tissue (par. 0069);
b) contacting the tissue sample with a lyoprotectant solution or cryopreservation medium “EZ-CPZ” or “EZ-CPZ/M3D” comprising cryopreservation agents or “excipients” 
c) freezing the tissue sample (see Table 1/protocol G)
d) performing a first drying step of the tissue sample after freezing (see Table 1, protocol G); and
e) performing a second drying step of the tissue sample after the first drying step (see Table 1, protocol G).
Thus, the cited method of US 2015/0231183 (Peterson et al) comprises same active steps a, b, c, d and e as recited in claim 30. 
Further, as applied to the “wherein” clause of claim 30, the cited method of US 2015/0231183 (Peterson et al) comprises step of reconstituting the lyophilized tissues after lyophilization as intended for various assays M2, 3, 4, 5 (see right column of table 1/protocol G). The assay M2 is evaluation of cell viability (par. 0152). 
But the cited document US 2015/0231183 (Peterson et al) does not disclose the cell viability data.
However, the prior art explicitly and clearly teaches that viability of tissue cells after lyophilization is similar to that of fresh tissue samples depending on storage conditions and on specific assay for evaluation of cell viability; for example: see US 2012/0276581 (Arav) at par. 0096. The cited US 2012/0276581 (Arav) clearly teaches that freeze-drying technology results in minimal damage to the cells (last lines of par. 0096).
In particular, the cited US 2012/0276581 (Arav) discloses that lyophilized tissue samples were rehydrated in a culture medium and after 1 week in the culture medium 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that the tissue sample in the method of the cited US 2015/0231183 (Peterson et al) the viability of tissue cells after lyophilization is similar to that of fresh tissue samples or about 96% after more than 72 hours after lyophilization as described by US 2012/0276581 (Arav) because freeze-drying is recognized as a preservation technology which results in minimal damage to the cells as taught by US 2012/0276581 (Arav).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Further, as applied to claims 31-32: in the cited method of US 2015/0231183 (Peterson et al) a tissue sample or a microvascular tissue sample that is adipose tissues, skin tissue, bone tissue, umbilical cord tissue or placental tissue (par. 0069) ;
	As applied to claim 34: the cited method of US 2015/0231183 (Peterson et al) comprises steps of contacting the tissue sample with a lyoprotectant solution or cryopreservation medium “EZ-CPZ” or “EZ-CPZ/M3D” comprising cryopreservation agents or “excipients” (0032;  see Table 1, protocol G). The cited document teaches that cryopreservation agents include trehalose (0082). The cited document teaches incorporation of antioxidant into cryoprotection medium. 

As applied to claim 37: in the cited method of US 2015/0231183 (Peterson et al) the first drying step occurs or maintained at -35°C (table 1, protocol G) which is in the claimed range between -45°C and -15°C.
As applied to claim 38: in the cited method of US 2015/0231183 (Peterson et al) the temperature of the first drying step is initiated at -45°C (table 1, protocol G); and, thus, the temperature of the first drying step is the same as the freezing temperature for some prior of time within the broadest reasonable meaning of the claims. 
As applied to claim 39: in the cited method of US 2015/0231183 (Peterson et al) the temperature increases from the first drying step to the second drying step (see table 1/ protocol G: temperature increase from -35°C to 20°C).  
As applied to claim 40: in the cited method of US 2015/0231183 (Peterson et al)  the second drying step is conducted at a temperature 20°C that is greater than the temperature of the freezing step (see table 1, protocol G). 
As applied to claim 41: in the cited method of US 2015/0231183 (Peterson et al)  the rate of temperature increase from the first drying step to the second drying step is 0.2°C/min (table 1/protocol G) which is within the claimed range 0.1 to 5°C/min. 
As applied to claim 42: in the cited method of US 2015/0231183 (Peterson et al) the second drying step occurs at a temperature of 20°C which is no more than 45°C as required by the claimed method..

As applied to claim 46: It is noted that the claimed invention does not explicitly delineate what specific event would be beginning and end of each of drying step. Thus, in the cited method of US 2015/0231183 (Peterson et al), wherein whole drying process including warming up and maintaining different temperatures for 2180 min and further for 360 min (table 1/protocol G) would be as a whole more than 42 hours, which falls within the claimed ranges up to 72 hours and 12-72 hours.
	As applied to claim 47: in the cited method of US 2015/0231183 (Peterson et al) the tissue sample is minced prior to freezing during providing step (par. 0075, line 4) within the meaning of the claims.
As applied to claim 48: in the cited method of US 2015/0231183 (Peterson et al) the tissue sample is treated with a mixture of two media “EZ-CPZ/M3D” (table 1, protocol G) before freezing. The medium M3D comprises antibiotics (par. 0313). 


Further, as applied to claim 49: although US 2015/0231183 (Peterson et al) does not disclose the use of catechin, the cited US 2012/0276581 (Arav) clearly teaches and recognizes the beneficial effects of cryoprotecting agents for minimizing deleterious effects of freezing (par. 0031) and teaches the use of cryoprotectants including trehalose and catechins such as EGC and EGCG (par. 0035). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use cryoprotecting agents including trehalose and catechin as taught and/or suggested by US 2012/0276581 (Arav) with a reasonable expectation of success in minimizing deleterious effects of freezing on tissue cell samples. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0231183 (Peterson et al) has been withdrawn because the cited reference does not disclose cell viability data. 
With regard claim rejection under 35 USC § 103 as being unpatentable over US 2015/0231183 (Peterson et al) and US 2012/0276581 (Arav) Applicants’ main argument is that the cited prior art references in combination do not teach or suggest the claimed method for lyophilization of a tissue sample wherein the final lyophilized tissue sample comprises at least 80% of viable cells as compared to cell viability prior to lyophilization. 

The cited US 2015/0231183 (Peterson et al) teaches a lyophilization protocol (cited protocol G) that comprises the same active steps a, b, c, d and e as it is recited in claim 30 including limitations drawn to nature of tissues, temperatures of freezing and drying steps and lyoprotecting agents of depending claims 31, 32 and 34-49. Thus, the differences in tissue manipulations that lead to the final effects are unclear as argued. 
The other cited reference US 2012/0276581 (Arav) discloses that the final lyophilized tissue sample can comprise at least 80% of viable cells and more as compared to cell viability prior to lyophilization. The cited US 2012/0276581 (Arav) clearly recognizes and teaches that freeze-drying technology results in minimal damage to the cells (last lines of par. 0096).
Thus, the differences between Applicants’ protocol of lyophilization when compared to the common or established prior art freeze-drying protocols are not clear as argued and as claimed.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 5, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653